18-35000-cgm      Doc 62     Filed 08/08/19     Entered 08/08/19 12:13:52          Main Document
                                               Pg 1 of 1                           1400 Old Country Road, Suite
                                                                                                          C103
                                                                                           Westbury, NY 11590
                                                                                                 516-394-6921
                                                                                    _______________________

                                                                                                    REPLY TO:

                                                                                      7 Century Drive, Suite 201
                                                                                          Parsippany, NJ 07054
                                                                                    _______________________

                                                                                 28 East Main Street, Suite 1800
                                                                                          Rochester, NY 14614


                                          August 8, 2019

VIA ECF

Hon. Cecelia G. Morris
U.S. Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601

RE:    Robin Jones, Debtor
       Case no. 18-35000 CGM

Dear Judge Morris:

       Please accept this letter as a status report regarding the loss mitigation efforts in the above
referenced case. The debtor was offered a trial modification that ran from October 2018 through
December 2018. A final modification was offered in February 2019. The debtor stated that the
payment was not affordable and requested that the loan be reevaluated. The lender is in the
process of reviewing the updated information and it is therefore requested that the hearing on
August 13, 2019 be adjourned to allow for the completion of the review.


                                          Respectfully submitted,


                                          /s/ Tammy L. Terrell Benoza
